 
EXECUTION VERSION
 

 
GUARANTY AND SECURITY AGREEMENT
 
Dated as of January 29, 2010
 
among
 
COUNTRYPLACE ACCEPTANCE CORPORATION, as Borrower Grantor,
 
 COUNTRYPLACE MORTGAGE, LTD., as Borrower Grantor,
 
COUNTRYPLACE MORTGAGE HOLDINGS, LLC, as Borrower Grantor,
 
PALM HARBOR HOMES, INC., as Guarantor Grantor,
 
COUNTRYPLACE ACCEPTANCE G.P., LLC, as Guarantor Grantor,
 
COUNTRYPLACE ACCEPTANCE L.P., LLC, as Guarantor Grantor,
 
and
 
Each Other Grantor
From Time to Time Party Hereto
 
and
 
VIRGO SERVICE COMPANY LLC,
as Administrative Agent and Collateral Agent
 

 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINED TERMS
1
     
Section 1.1
Definitions
1
Section 1.2
Certain Other Terms
5
     
ARTICLE II
GUARANTY
5
     
Section 2.1
Guaranty
5
Section 2.2
Limitation of Guaranty
5
Section 2.3
Contribution
6
Section 2.4
Authorization; Other Agreements
6
Section 2.5
Guaranty Absolute and Unconditional
7
Section 2.6
Waivers
8
Section 2.7
Reliance
8
     
ARTICLE III
GRANT OF SECURITY INTEREST
8
     
Section 3.1
Collateral
8
Section 3.2
Grant of Security Interest in Collateral
10
Section 3.3
Certain Assets
10
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
11
     
Section 4.1
Title; No Other Liens
11
Section 4.2
Perfection and Priority
11
Section 4.3
Jurisdiction of Organization; Chief Executive Office
11
Section 4.4
Locations of Books and Records
11
Section 4.5
Pledged Collateral
11
Section 4.6
Instruments and Tangible Chattel Paper Formerly Accounts
12
Section 4.7
Intellectual Property
12
Section 4.8
Commercial Tort Claims
13
Section 4.9
Specific Collateral
13
Section 4.10
Enforcement
13
Section 4.11
Representations and Warranties of the Credit Agreement
13
     
ARTICLE V
COVENANTS
13
     
Section 5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents
13
Section 5.2
Changes in Locations, Name, Etc
14
Section 5.3
Pledged Collateral
14
Section 5.4
Accounts
16
Section 5.5
Commodity Contracts
16



 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
Section 5.6
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper
16
Section 5.7
Intellectual Property
17
Section 5.8
Notices
18
Section 5.9
Notice of Commercial Tort Claims
18
Section 5.10
Compliance with Credit Agreement
18
     
ARTICLE VI
REMEDIAL PROVISIONS
18
     
Section 6.1
Code and Other Remedies
18
Section 6.2
Accounts and Payments in Respect of General Intangibles
21
Section 6.3
Pledged Collateral
23
Section 6.4
Proceeds to be Turned over to and Held by Administrative Agent
24
Section 6.5
Registration Rights
24
Section 6.6
Deficiency
25
     
ARTICLE VII
SUBORDINATION
25
     
Section 7.1
Subordination
25
Section 7.2
Restrictions on Payment and Transfer
25
     
ARTICLE VIII
THE ADMINISTRATIVE AGENT
25
     
Section 8.1
Administrative Agent’s Appointment as Attorney-in-Fact
25
Section 8.2
Authorization to File Financing Statements
27
Section 8.3
Authority of Administrative Agent
27
Section 8.4
Duty; Obligations and Liabilities
28
     
ARTICLE IX
MISCELLANEOUS
28
     
Section 9.1
Reinstatement
28
Section 9.2
Release of Collateral
29
Section 9.3
Independent Obligations
29
Section 9.4
No Waiver by Course of Conduct
29
Section 9.5
Amendments in Writing
30
Section 9.6
Additional Grantors; Additional Pledged Collateral
30
Section 9.7
Notices
30
Section 9.8
Successors and Assigns
30
Section 9.9
Counterparts
30
Section 9.10
Severability
30
Section 9.11
Governing Law
31


 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
Section 9.12
Waiver of Jury Trial
31

 
ANNEXES AND SCHEDULES
     
ANNEX 1
Form of Pledge Amendment
ANNEX 2
Form of Joinder Agreement
   
SCHEDULE 1
Commercial Tort Claims
SCHEDULE 2
Jurisdiction of Organization; Chief Executive Offices
SCHEDULE 3
Location of Books and Records
SCHEDULE 4
Pledged Collateral
SCHEDULE 5
Intellectual Property



 
iii

--------------------------------------------------------------------------------

 
 
GUARANTY AND SECURITY AGREEMENT, dated as of January 29, 2010, by and among
COUNTRYPLACE ACCEPTANCE CORPORATION, a Nevada corporation (“CPA”), COUNTRYPLACE
MORTGAGE, LTD., a Texas limited partnership (“CPM”), COUNTRYPLACE MORTGAGE
HOLDINGS, LLC, a Delaware limited liability company (“Mortgage SPV”, together
with CPM and CPA, the “Borrowers” and each individually a “Borrower”), PALM
HARBOR HOMES, INC., a Florida corporation (“Parent”), COUNTRYPLACE ACCEPTANCE
G.P., LLC, a Texas limited liability company (“GP LLC”), COUNTRYPLACE ACCEPTANCE
L.P., LLC, a Delaware limited liability company (“LP LLC” and, together with
Parent, GP LLC and each of the other entities that becomes a party hereto
pursuant to Section 9.6 and the Borrowers, the “Grantors”), in favor of VIRGO
SERVICE COMPANY LLC, a Delaware limited liability company (“Virgo”), as
administrative agent and collateral agent (in such capacity, together with its
successors and permitted assigns, the “Administrative Agent”) for the Lenders
and each other Secured Party (each as defined in the Credit Agreement referred
to below).
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement dated as of the date hereof (as the
same may be modified from time to time, the “Credit Agreement”) among each of
the Borrowers, Parent, GP LLC, LP LLC, the Lenders from time to time party
thereto and Virgo, as administrative agent and collateral agent for the Lenders,
the Lenders have severally agreed to make Loans (as defined in the Credit
Agreement) to the Borrowers upon the terms and subject to the conditions set
forth therein;
 
WHEREAS, each Grantor (other than the Borrowers and with respect to Parent only
to the extent provided in Section 2.2(b)) has agreed to guaranty the Obligations
(as defined in the Credit Agreement) of the Borrowers;
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrowers under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective Loans to the Borrowers thereunder, each Grantor
hereby agrees with the Administrative Agent as follows:
 
ARTICLE I
DEFINED TERMS
 
Section 1.1             Definitions.  (a) Capital terms used herein without
definition are used as defined in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
(b)           The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):  “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation” and “tangible chattel
paper”.
 
(c)           The following terms shall have the following meanings:
 
“Additional Pledged Stock” means any and all interest in (a) any and all
additional interests in any Person owned by any Grantor that is a Pledged
Subsidiary hereafter acquired by such Grantor, including any additional Pledged
Stock in any such Pledged Subsidiary, any and all of Grantor’s other additional
rights and interests in and to such Pledged Subsidiary and any and all of
Grantor’s rights to and interests in any proceeds and distributions under or
pursuant to any Pledged Collateral Agreements of or with respect to such Pledged
Subsidiary or otherwise, including (i) warrants, options or other rights
entitling such Grantor to acquire any interest in capital stock or other equity
securities of or other equity interests in such Pledged Subsidiary,
(iii) securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, the
Pledged Stock of such Pledged Subsidiary or such additional capital stock or
other equity securities or other interests in such Pledged Subsidiary, (iii) all
rights of such Grantor to receive moneys in repayment of loans made to such
Pledged Subsidiary pursuant to any Pledged Collateral Agreement or otherwise,
(iv) all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Pledged Stock in such Pledged
Subsidiary, (v) all claims of such Grantor for damages arising out of or for
breach of or default or misrepresentation under any Pledged Collateral Agreement
or any documents, instruments or opinions delivered pursuant thereto, (vi) any
right of Grantor to terminate any Pledged Collateral Agreement, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder and (vii) all rights of such Grantor to vote and give appraisals,
consents, decisions and directions and exercise any other similar rights with
respect to any lawful action of such Pledged Subsidiary, and (b) to the extent
not included in the foregoing, all cash and non-cash proceeds and supporting
obligations of or with respect to the Pledged Stock in such Pledged Subsidiary
and any such Additional Pledged Stock, in each case from time to time received
or receivable by, or otherwise paid or distributed to or acquired by, such
Grantor.
 
“Agreement” means this Guaranty and Security Agreement.
 
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
 
“Collateral” has the meaning specified in Section 3.1.

 
2

--------------------------------------------------------------------------------

 
 
“Copyrights” has the meaning set forth in clause (i)(A) of the definition of
“Intellectual Property” set forth in the Credit Agreement.
 
“Excluded Property” means, collectively, (i) to the extent that any property is
excluded from the Collateral solely by operation of Section 3.3, such property,
and (ii) any “intent to use” Trademark applications for which a statement of use
has not been filed (but only until such statement is filed); provided, however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of any of the foregoing (unless such proceeds, products,
substitutions or replacements would otherwise constitute Excluded Property).
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor” means each Grantor other than the Borrowers.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
 
“Internet Domain Names” has the meaning set forth in clause (i)(D) of the
definition of “Intellectual Property” set forth in the Credit Agreement.
 
“IP Licenses” has the meaning set forth in clause (ii) of the definition of
“Intellectual Property” set forth in the Credit Agreement.
 
“Limited Grantors” means each of Parent, CPA, GP LLC, LP LLC and CPM, in its
capacity as a Grantor.
 
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
 
“Patents” has the meaning set forth in clause (i)(B) of the definition of
“Intellectual Property” set forth in the Credit Agreement.
 
“Permitted Collateral Liens” means Permitted Liens described in Sections 8.2(a)
through (b)(vii) of the Credit Agreement and those permitted by any Loan
Document to have priority over the Liens of the Administrative Agent granted
hereunder.
 
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, exceeding $100,000 in the aggregate
including all Stock and Stock Equivalents listed on Schedule 4.  Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not, to the extent permitted by Section 7.11 of the Credit Agreement, held
in a securities account that is the subject of an effective Control Agreement
maintained with a securities intermediary approved by the Administrative Agent.
 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 
3

--------------------------------------------------------------------------------

 
 
“Pledged Collateral Agreement” means any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.
 
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including all Indebtedness described on Schedule 4, issued by the
obligors named therein.  Pledged Debt Instruments excludes any Cash Equivalents
that are not, to the extent permitted by Section 7.11 of the Credit
Agreement,  held in a securities account that is the subject of an effective
Control Agreement maintained with a securities intermediary approved by the
Administrative Agent.
 
“Pledged Entity” means each of CPA, GP LLC, LP LLC, CPM, Mortgage SPV, and each
entity listed as a Subsidiary on a Pledge Amendment (as defined in Section 9.6).
 
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, exceeding $100,000 in the aggregate other than any
Pledged Stock or Pledged Debt Instruments.  Pledged Investment Property excludes
any Cash Equivalents that are not, to the extent permitted by Section 7.11 of
the Credit Agreement, held in a securities account that is the subject of an
effective Control Agreement maintained with a securities intermediary approved
by the Administrative Agent.
 
“Pledged Stock” means all Additional Pledged Stock, all Pledged Certificated
Stock and all Pledged Uncertificated Stock.
 
“Pledged Subsidiary” means  each Subsidiary of a Grantor, the Stock in which is
required to be pledged hereunder, including each Subsidiary of a Grantor listed
on Schedule 4.
 
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including in each case those interests set forth on Schedule 4, to the
extent such interests are not certificated.  Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not, to the
extent permitted by Section 7.11 of the Credit Agreement, held in a securities
account that is the subject of an effective Control Agreement maintained with a
securities intermediary approved by the Administrative Agent.
 
“Secured Obligations” has the meaning set forth in Section 3.2.
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 
4

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of a Borrower.
 
“Trade Secrets” has the meaning set forth in clause (i)(E) of the definition of
“Intellectual Property” set forth in the Credit Agreement.
 
“Trademarks” has the meaning set forth in clause (i)(C) of the definition of
“Intellectual Property” set forth in the Credit Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.
 
Section 1.2             Certain Other Terms.  (a) The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole and not to any particular Article, Section or clause in
this Agreement.  References herein to an Annex, Schedule, Article, Section or
clause refer to the appropriate Annex or Schedule to, or Article, Section or
clause in this Agreement.  Where the context requires, provisions relating to
any Collateral when used in relation to a Grantor shall refer to such Grantor’s
Collateral or any relevant part thereof.
 
(b)           Section 1.5 of the Credit Agreement is applicable to this
Agreement as and to the extent set forth therein.
 
ARTICLE II
GUARANTY
 
Section 2.1             Guaranty.  To induce the Lenders to make the Loans, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of each Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”).  This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.
 
Section 2.2             Limitation of Guaranty.  (a) Any term or provision of
this Guaranty or any other Loan Document to the contrary notwithstanding, the
maximum aggregate amount for which any Subsidiary Guarantor shall be liable
hereunder shall not exceed the maximum amount for which such Subsidiary
Guarantor can be liable without rendering this Guaranty or any other Loan
Document, as it relates to such Subsidiary Guarantor, subject to avoidance under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.

 
5

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, in any action or proceeding brought to enforce any Secured Obligation
or to exercise any right or remedy contained in this Agreement or any other Loan
Document, any judgment, decree or other remedy shall be enforceable against
Parent only to the extent of, and Administrative Agent’s and Secured Parties’
recourse is limited to, Parent’s interest in the Limited Collateral.  Any
judicial proceedings brought by Administrative Agent or any Secured Party
against Parent with respect to the Secured Obligations shall be limited to the
enforcement and foreclosure of the security interest in the Limited Collateral
and no judgment for any deficiency upon the Secured Obligations shall be sought
or obtained by Administrative Agent or any Secured Party against Parent.  The
Administrative Agent hereby acknowledges and agrees that all obligations of
Parent undertaken hereunder and under any other Loan Document shall be payable
solely from the Limited Collateral pledged by Parent hereunder.
 
Section 2.3             Contribution.  To the extent that any Subsidiary
Guarantor shall be required hereunder to pay any portion of any Guaranteed
Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Subsidiary Guarantor from the Loans and other
Obligations and (b) the amount such Subsidiary Guarantor would otherwise have
paid if such Subsidiary Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrowers) in
the same proportion as such Subsidiary Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Subsidiary Guarantors on such date, then such Guarantor shall be reimbursed by
such other Subsidiary Guarantors for the amount of such excess, pro rata, based
on the respective net worth of such other Subsidiary Guarantors on such date.
 
Section 2.4             Authorization; Other Agreements.  The Secured Parties
are hereby authorized, without notice to or demand upon any Guarantor and
without discharging or otherwise affecting the obligations of any Guarantor
hereunder and without incurring any liability hereunder, from time to time, to
do each of the following:
 
(a)           (i) modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
 
(b)           apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;
 
(c)           refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation;

 
6

--------------------------------------------------------------------------------

 
 
(d)           (i) Dispose of, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with any Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and
 
(e)           settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.
 
Section 2.5             Guaranty Absolute and Unconditional.  Each Guarantor
hereby waives and agrees not to assert any defense, whether arising in
connection with or in respect of any of the following or otherwise, and hereby
agrees that its obligations under this Guaranty are irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Guaranty, in each case
except as otherwise agreed in writing by the Administrative Agent):
 
(a)           the invalidity or unenforceability of any obligation of any
Borrower or any other Guarantor under any Loan Document or any other agreement
or instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;
 
(b)           the absence of (i) any attempt to collect any Guaranteed
Obligation or any part thereof from any Borrower or any other Guarantor or other
action to enforce the same or (ii) any action to enforce any Loan Document or
any Lien thereunder;
 
(c)           the failure by any Person to take any steps to perfect and
maintain any Lien on, or to preserve any rights with respect to, any Collateral;
 
(d)           any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against any Borrower, any other
Guarantor or any other Subsidiaries of any Borrower or any procedure, agreement,
order, stipulation, election, action or omission thereunder, including any
discharge or disallowance of, or bar or stay against collecting, any Guaranteed
Obligation (or any interest thereon) in or as a result of any such proceeding;
 
(e)           any foreclosure, whether or not through judicial sale, and any
other Disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or
 
(f)           any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of any Borrower,
any other Guarantor or any other Subsidiaries of any Borrower, in each case
other than the payment in full of the Guaranteed Obligations.

 
7

--------------------------------------------------------------------------------

 
 
Section 2.6             Waivers.  Each Guarantor hereby unconditionally and
irrevocably waives and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder including any of the following:  (a) any demand for
payment or performance and protest and notice of protest, (b) any notice of
acceptance, (c) any presentment, demand, protest or further notice or other
requirements of any kind with respect to any Guaranteed Obligation (including
any accrued but unpaid interest thereon) becoming immediately due and payable
and (d) any other notice in respect of any Guaranteed Obligation or any part
thereof, and any defense arising by reason of any disability or other defense of
any Borrower or any other Guarantor.  Each Guarantor further unconditionally and
irrevocably agrees not to (x) enforce or otherwise exercise any right of
subrogation or any right of reimbursement or contribution or similar right
against any Borrower or any other Guarantor by reason of any Loan Document or
any payment made thereunder or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Loan Party or set off any of its
obligations to such other Loan Party against obligations of such Loan Party to
such Guarantor.  No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.
 
Section 2.7             Reliance.  Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each Borrower, each
other Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances.  In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.
 
ARTICLE III
GRANT OF SECURITY INTEREST
 
Section 3.1             Collateral.  (a) For the purposes of this Agreement, all
of the following property now owned or at any time hereafter acquired by a
Grantor (other than a Limited Grantor), or in which a Grantor (other than a
Limited Grantor) now has or at any time in the future may acquire any right,
title or interests, subject to Section 3.3, is collectively referred to as the
“SPV Collateral”:
 
(i)           all accounts, chattel paper, deposit accounts, documents (as
defined in the UCC), equipment, general intangibles, instruments, inventory,
investment property and any supporting obligations related thereto;

 
8

--------------------------------------------------------------------------------

 
 
(ii)          the commercial tort claims described on Schedule 1 and on any
supplement thereto received by the Administrative Agent pursuant to Section 5.9;
 
(iii)         all books, records and other documentation pertaining to the other
property described in this Section 3.1(a);
 
(iv)         all property of such Grantor held by any Secured Party, including
all property of every description, in the custody of or in transit to such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;
 
(v)          all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located; and
 
(vi)         to the extent not otherwise included, all proceeds of the
foregoing;
 
(b)           For the purposes of this Agreement, all of the following property
now owned or at any time hereafter acquired by a Limited Grantor, or in which a
Limited Grantor now has or at any time in the future may acquire any right,
title or interests, subject to Section 3.3, is collectively referred to as the
“Limited Collateral” and, together with the SPV Collateral, the “Collateral”:
 
(i)           all Pledged Stock in each Pledged Entity;
 
(ii)          all rights, interests and claims with respect to the Pledged Stock
in each Pledged Entity, including under any and all Pledged Collateral Agreement
with respect to such Pledged Entity;
 
(iii)         in the case of CPM, all right, title and interest in and to (A)
the “Monthly Servicing Fee” under and as defined in the 2005-1 Pooling and
Servicing Agreement and (B) the “Monthly Servicing Fee” under and as defined in
the 2007-1 Pooling and Servicing Agreement;
 
(iv)         in the case of CPM, all rights under the Mortgage Sale,
Contribution and Servicing Agreement, including all rights to payment
thereunder;
 
(v)         all books, records and other documentation pertaining to the other
property described in this Section 3.1(b);
 
(vi)         to the extent not otherwise included, all proceeds of the
foregoing;
 
in each case whether presently existing or owned or hereafter arising or
acquired and wherever located; provided, however, that “Collateral” shall not
include any Excluded Property.

 
9

--------------------------------------------------------------------------------

 
 
Section 3.2             Grant of Security Interest in Collateral.  Each Grantor,
as collateral security for the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor (the “Secured Obligations”), hereby mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants to the Administrative Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor.
 
Section 3.3             Certain Assets.  Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, and no Grantor shall be
deemed to have granted a security interest in, any of such Grantor’s right,
title or interest in:
 
(a)           any permit or license, or any Contractual Obligation entered into
by such Grantor, in each case, if and only if, and solely to the extent that,
(i) the grant of a security interest therein shall constitute or result in a
breach, termination or default or invalidity thereunder or thereof (other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity) and (ii) such permit, license
or Contractual Obligation: (A) is an “off the shelf” license of intellectual
property that is not material to the operation of the business or which can be
replaced without a material expenditure; or (B) is executed by the Grantor after
the date hereof, provided that if such permit, license or Contractual Obligation
involves the payment by any Person, or the provision of services or transfer of
property with a value, in excess of $2,000,000 in any single year, the
applicable Grantor, prior to entering into or obtaining such permit, license or
Contractual Obligation, used commercially reasonable efforts to permit the
collateral assignment thereof but was unsuccessful in obtaining such permission;
provided that immediately upon the time at which the consequences described in
the foregoing clause (i) shall no longer exist, the Collateral shall include,
and the Grantor shall be deemed to have granted a security interest in, all of
the Grantor’s right, title and interest in such permit, license or Contractual
Obligation; or
 
(b)           any fixed or capital assets owned by any Grantor and subject to a
purchase money Lien or a Capital Lease, if and only if, and solely to the extent
that, (i) the grant of a security interest in such fixed or capital asset shall
constitute or result in a breach, termination or default or invalidity of the
Contractual Obligation pursuant to which such purchase money Lien is granted or
in the document providing for such Capital Lease (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC of any relevant jurisdiction or any other applicable
law or principles of equity) and (ii) such Contractual Obligation or Capital
Lease is executed by the Grantor after the date hereof, provided that if such
Contractual Obligation or Capital Lease involves the payment by any Person, or
the provision of services or transfer of property with a value, in excess of
$2,000,000 in any single year, the applicable Grantor, prior to entering into
such Contractual Obligation or Capital Lease or obtaining such fixed or capital
asset, used commercially reasonable efforts to permit the collateral assignment
of such fixed or capital asset but was unsuccessful in obtaining such
permission; provided that immediately upon the time at which the consequences
described in the foregoing clause (i) shall no longer exist, the Collateral
shall include, and the Grantor shall be deemed to have granted a security
interest in, all of the Grantor’s right, title and interest in such fixed or
capital asset.

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Administrative Agent, the Lenders and the other Secured Parties:
 
Section 4.1             Title; No Other Liens.  Except for Permitted Liens
(other than those not permitted to exist on any Collateral), such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  Such Grantor (a) is the record and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or certificates and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien.
 
Section 4.2             Perfection and Priority.  The security interest granted
pursuant to this Agreement constitutes a valid and continuing perfected security
interest in favor of the Administrative Agent in all Collateral.  Such security
interest is prior to all other Liens on the Collateral (except for Permitted
Collateral Liens).  Except as set forth in this Section 4.2, all actions by each
Grantor necessary or desirable to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.
 
Section 4.3             Jurisdiction of Organization; Chief Executive
Office.  Such Grantor’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business, in each case as of the date
hereof, is specified on Schedule 2 and such Schedule 2 also lists all
jurisdictions of incorporation, legal names and locations of such Grantor’s
chief executive office or sole place of business for the five years preceding
the date hereof.
 
Section 4.4             Locations of Books and Records.  On the date hereof,
such Grantor’s books and records concerning the Collateral are kept at the
locations listed on Schedule 3.
 
Section 4.5             Pledged Collateral.  (a) The Pledged Stock pledged by
such Grantor hereunder (i) is listed on Schedule 4 and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 4, (ii) has been duly authorized, validly
issued and is fully paid and nonassessable (other than Pledged Stock in limited
liability companies and partnerships) and (iii) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.
 
(b)           As of the Closing Date, all Pledged Collateral constituting
Collateral (other than Pledged Uncertificated Stock) and all Pledged Investment
Property constituting Collateral consisting of instruments and certificates has
been delivered to the Administrative Agent in accordance with Section 5.3(a).
 
(c)           Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to exercise all of the
rights of the Grantor granting the security interest in any Pledged Stock
constituting Collateral, and a transferee or assignee of such Pledged Stock
shall become a holder of such Pledged Stock to the same extent as such Grantor
and be entitled to participate in the management of the issuer of such Pledged
Stock and, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Stock.

 
11

--------------------------------------------------------------------------------

 
 
(d)           Except as disclosed in writing to the Administrative Agent, there
are no (i) Pledged Collateral Agreements which affect or relate to the voting or
giving of written consents with respect to any of the Pledged Collateral
constituting Collateral and (ii) restrictions on the transferability of the
Pledged Collateral constituting Collateral to Secured Party or with respect to
the foreclosure, transfer or disposition thereof by Secured Party.  Each Pledged
Collateral Agreement contains the entire agreement between the parties thereto
with respect to the subject matter thereof, has not been amended or modified,
and is in full force and effect in accordance with its terms.  To the best
knowledge of each Grantor, there exists no material violation or material
default under any Pledged Collateral Agreement by such Grantor or the other
parties thereto.  Each Grantor has not knowingly waived or released any of its
material rights under or otherwise consented to a material departure from the
terms and provisions of any Pledged Collateral Agreement.
 
(e)           No control agreements exist with respect to any Collateral other
than Control Agreements in favor of the Administrative Agent.
 
Section 4.6             Instruments and Tangible Chattel Paper Formerly
Accounts.  No amount payable to such Grantor under or in connection with any
account constituting Collateral is evidenced by any instrument or tangible
chattel paper that has not been delivered to the Administrative Agent, properly
endorsed for transfer, to the extent delivery is required by Section 5.6(a).
 
Section 4.7             Intellectual Property.  (a) Schedule 5 sets forth a true
and complete list of the following Intellectual Property constituting Collateral
such Grantor owns, licenses or otherwise has the right to use:  (i) Intellectual
Property that is registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) Material Intellectual Property and material
Software, separately identifying that owned and licensed to such Grantor and
including for each of the foregoing items (1) the owner, (2) the title, (3) the
jurisdiction in which such item has been registered or otherwise arises or in
which an application for registration has been filed, (4) as applicable, the
registration or application number and registration or application date and
(5) any IP Licenses or other rights (including franchises) granted by the
Grantor with respect thereto.
 
(b)           On the Closing Date, all Material Intellectual Property
constituting Collateral owned by such Grantor is valid, in full force and
effect, subsisting, unexpired and enforceable, and no Material Intellectual
Property  constituting Collateral has been abandoned.  No breach or default of
any material IP License constituting Collateral shall be caused by any of the
following, and none of the following shall limit or impair the ownership, use,
validity or enforceability of, or any rights of such Grantor in, any Material
Intellectual Property constituting Collateral:  (i) the consummation of the
transactions contemplated by any Loan Document or (ii) any holding, decision,
judgment or order rendered by any Governmental Authority.  There are no pending
(or, to the knowledge of such Grantor, threatened) actions, investigations,
suits, proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property constituting Collateral of such Grantor.  To such
Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise impairing any Intellectual Property
constituting Collateral of such Grantor.  Such Grantor, and to such Grantor’s
knowledge each other party thereto, is not in material breach or default of any
material IP License constituting Collateral.

 
12

--------------------------------------------------------------------------------

 
 
Section 4.8             Commercial Tort Claims.  The only commercial tort claims
of Mortgage SPV existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 1.
 
Section 4.9             Specific Collateral.  None of the Collateral is, or is
proceeds or products of, farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.
 
Section 4.10           Enforcement.  No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by the Administrative Agent of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral, except as may be required in connection with the disposition of
any portion of the Pledged Collateral constituting Collateral by laws affecting
the offering and sale of securities generally or any approvals that may be
required to be obtained from any bailees or landlords to collect the Collateral.
 
Section 4.11           Representations and Warranties of the Credit
Agreement.  The representations and warranties as to such Grantor and its
Subsidiaries made by each Borrower in Article IV of the Credit Agreement (all of
which are hereby incorporated herein by reference) are true and correct on each
date as required by Section 3.1 of the Credit Agreement.
 
ARTICLE V
COVENANTS
 
Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding and, in each case, unless the
Required Lenders otherwise consent in writing:
 
Section 5.1             Maintenance of Perfected Security Interest; Further
Documentation and Consents.  (a) Generally.  Such Grantor shall (i) not use or
permit any Collateral to be used unlawfully or in violation of any provision of
any Loan Document, any Related Document, any Requirement of Law or any policy of
insurance covering the Collateral and (ii) not enter into any Contractual
Obligation or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to Dispose of any Collateral if such restriction would
have a Material Adverse Effect.
 
(b)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons (other than holders of
Permitted Liens).

 
13

--------------------------------------------------------------------------------

 
 
(c)           Pursuant to Section 6.1(e) of the Credit Agreement, such Grantor
shall furnish to the Administrative Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail and in form and substance
satisfactory to the Administrative Agent.
 
(d)           At any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) in the case of Mortgage
SPV, take such further action as the Administrative Agent may reasonably request
(to the extent that the same can be done at reasonable cost to Mortgage SPV),
including (A) using its commercially reasonable efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of the
Administrative Agent of any Contractual Obligation, including any IP License,
held by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any Control Agreements with respect to deposit
accounts and securities accounts.
 
Section 5.2             Changes in Locations, Name, Etc.  Except upon 30 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all documents reasonably requested by the Administrative
Agent to maintain the validity, perfection and priority of the security
interests provided for herein, such Grantor shall not do any of the following:
 
(i)           change its jurisdiction of organization or its location, in each
case from that referred to in Section 4.3; or
 
(ii)          change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.
 
Section 5.3             Pledged Collateral.  (a) Delivery of Pledged
Collateral.  Such Grantor shall (i) deliver to the Administrative Agent, in
suitable form for transfer and in form and substance satisfactory to the
Administrative Agent, (A) all Pledged Certificated Stock constituting Collateral
of such Grantor, (B) all Pledged Debt Instruments constituting Collateral of
such Grantor and (C) all certificates and instruments evidencing Pledged
Investment Property constituting Collateral of such Grantor and (ii) maintain
all other Pledged Investment Property constituting Collateral of such Grantor in
a securities account that is the subject of an effective Control Agreement
maintained with a securities intermediary approved by the Administrative Agent.
 
(b)           Event of Default.  During the continuance of an Event of Default,
the Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to transfer to or to register in its name or in
the name of its nominees any Pledged Collateral constituting Collateral or any
Pledged Investment Property constituting Collateral of such Grantor.

 
14

--------------------------------------------------------------------------------

 
 
(c)           Exchange and Issuance of Certificates.  The Administrative Agent
shall have the right, at any time in its discretion and without notice to the
Grantor, to exchange any certificate or instrument representing or evidencing
any Pledged Collateral constituting Collateral or any Pledged Investment
Property constituting Collateral for certificates or instruments of smaller or
larger denominations.  Upon the request of the Administrative Agent, such
Grantor shall cause certificates to be issued in respect of any uncertificated
Pledged Stock constituting Collateral.
 
(d)           Cash Distributions with respect to Pledged Collateral.  Except as
provided in Article VI, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Collateral constituting Collateral.
 
(e)           Voting Rights.  Except as provided in Article VI, such Grantor
shall be entitled to exercise all voting, consent and corporate, partnership,
limited liability company and similar rights with respect to the Pledged
Collateral constituting Collateral; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Grantor
that would impair the Collateral or be inconsistent with or result in any
violation of any provision of any Loan Document.
 
(f)            Certification of Pledged Stock.  (i)      Such Grantor shall
comply with all of its obligations under any Pledged Collateral Agreements to
which it is a party and shall enforce all of its rights thereunder.
 
(ii)          Such Grantor will take all actions necessary to cause each Pledged
Collateral Agreement relating to Collateral consisting of any and all limited,
limited liability and general partnership interests and limited liability
company interests of any type or nature (“Partnership and LLC Collateral”) to
provide specifically at all times that: (A) the Partnership and LLC Collateral
shall be securities and shall be governed by Article 8 of the applicable UCC;
(B) each certificate of membership or partnership representing the Partnership
and LLC Collateral shall bear a legend to the effect that such membership
interest or partnership interest is a security and is governed by Article 8 of
the applicable UCC; and (C) no consent of any member, manager, partner or other
Person shall be a condition to the admission as a member or partner of any
transferee that acquires ownership of the Partnership and LLC Collateral as a
result of the exercise by Secured Party of any remedy hereunder or under
applicable law.
 
(iii)         Such Grantor shall not vote to enable or take any other action to
amend or terminate, or waive compliance with any of the terms of, any Pledged
Collateral Agreement, certificate or articles of incorporation, bylaws or other
organizational documents, or otherwise cast any vote or grant or give any
consent, waiver or ratification in respect of the Pledged Collateral
constituting Collateral, in any way that materially changes the rights of such
Grantor with respect to any such Pledged Collateral in a manner adverse to the
Administrative Agent or that adversely affects the validity, perfection or
priority of the Administrative Agent’s security interest therein.

 
15

--------------------------------------------------------------------------------

 
 
Section 5.4             Accounts.  (a) Such Grantor shall not, other than in the
ordinary course of business, (i) grant any extension of the time of payment of
any account constituting Collateral, (ii) compromise or settle any such account
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any such account, (iv) allow any credit or
discount on any such account or (v) amend, supplement or modify any such account
in any manner that could adversely affect the value thereof.
 
(b)           The Administrative Agent shall have the right to make test
verifications of the accounts constituting Collateral in any manner and through
any medium that it reasonably considers advisable, and such Grantor shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection therewith.  At any time and from time to time,
upon the Administrative Agent’s request, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the accounts constituting Collateral;
provided, however, that unless a Default shall be continuing, the Administrative
Agent shall request no more than four such reports during any calendar year.
 
Section 5.5             Commodity Contracts.   In the case of Mortgage SPV, such
Grantor shall not have any commodity contract other than with a Person approved
by the Administrative Agent and subject to a Control Agreement.
 
Section 5.6             Delivery of Instruments and Tangible Chattel Paper and
Control of Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper.  (a) If any amount in excess of $250,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
instrument or tangible chattel paper other than such instrument delivered in
accordance with Section 5.3(a) and in the possession of the Administrative
Agent, such Grantor shall mark all such instruments and tangible chattel paper
with the following legend:  “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Virgo Service Company
LLC, as Administrative Agent” and, at the request of the Administrative Agent,
shall immediately deliver such instrument or tangible chattel paper to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent.
 
(b)           Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any investment property constituting
Collateral to any Person other than the Administrative Agent.
 
(c)           If such Grantor is or becomes the beneficiary of a letter of
credit constituting Collateral that is (i) not a supporting obligation of any
Collateral and (ii) in excess of $250,000, such Grantor shall promptly, and in
any event within 2 Business Days after becoming a beneficiary, notify the
Administrative Agent thereof and enter into a Contractual Obligation with the
Administrative Agent, the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of
credit.  Such Contractual Obligation shall assign such letter-of-credit rights
to the Administrative Agent and such assignment shall be sufficient to grant
control for the purposes of Section 9-107 of the UCC (or any similar section
under any equivalent UCC).  Such Contractual Obligation shall also direct all
payments thereunder to a Collateral Account.  The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 
16

--------------------------------------------------------------------------------

 
 
(d)           If any amount in excess of $100,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall take all steps necessary to grant
the Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
 
Section 5.7            Intellectual Property.  (a) Within 60 days after any
change to Schedule 5 for such Grantor, such Grantor shall provide the
Administrative Agent notification thereof and the short-form intellectual
property agreements and assignments and other documents that the Administrative
Agent reasonably requests with respect thereto.
 
(b)           Such Grantor shall (and shall cause all its licensees to)
(i) (1) continue to use each Trademark included in the Material Intellectual
Property constituting Collateral in order to maintain such Trademark in full
force and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby (w) such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way, (x) any Patent included
in the Material Intellectual Property constituting Collateral may become
forfeited, misused, unenforceable, abandoned or dedicated to the public, (y) any
portion of the Copyrights included in the Material Intellectual Property
constituting Collateral may become invalidated, otherwise impaired or fall into
the public domain or (z) any Trade Secret that is Material Intellectual Property
constituting Collateral may become publicly available or otherwise
unprotectable.
 
(c)           Such Grantor shall notify the Administrative Agent immediately if
it knows, or has reason to know, that any application or registration relating
to any Material Intellectual Property constituting Collateral may become
forfeited, misused, unenforceable, abandoned or dedicated to the public, or of
any adverse determination or development regarding the validity or
enforceability or such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Material Intellectual Property constituting
Collateral (including the institution of, or any such determination or
development in, any proceeding relating to the foregoing in any Applicable IP
Office).  Such Grantor shall take all actions that are necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property
constituting Collateral.

 
17

--------------------------------------------------------------------------------

 
 
(d)           In the event that any Material Intellectual Property of such
Grantor constituting Collateral is or has been infringed, misappropriated,
violated, diluted or otherwise impaired by a third party, such Grantor shall
take such action as it reasonably deems appropriate under the circumstances in
response thereto, including promptly bringing suit and recovering all damages
therefor.
 
Section 5.8             Notices.  Such Grantor shall promptly notify the
Administrative Agent in writing of its acquisition of any interest hereafter in
property constituting Collateral that is of a type where a security interest or
lien must be or may be registered, recorded or filed under, or notice thereof
given under, any federal statute or regulation.
 
Section 5.9             Notice of Commercial Tort Claims.  Such Grantor agrees
that, if it shall acquire any interest in any commercial tort claim (whether
from another Person or because such commercial tort claim shall have come into
existence) constituting Collateral, (i) such Grantor shall, immediately upon
such acquisition, deliver to the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent, a notice of the existence
and nature of such commercial tort claim and a supplement to Schedule 1
containing a specific description of such commercial tort claim,
(ii) Section 3.1 shall apply to such commercial tort claim and (iii) such
Grantor shall execute and deliver to the Administrative Agent, in each case in
form and substance satisfactory to the Administrative Agent, any document, and
take all other action, deemed by the Administrative Agent to be reasonably
necessary or appropriate for the Administrative Agent to obtain, on behalf of
the Lenders, a perfected security interest having at least the priority set
forth in Section 4.2 in all such commercial tort claims.  Any supplement to
Schedule 1 delivered pursuant to this Section 5.9 shall, after the receipt
thereof by the Administrative Agent, become part of Schedule 1 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.
 
Section 5.10           Compliance with Credit Agreement.  Such Grantor agrees to
comply with all covenants and other provisions applicable to it under the Credit
Agreement, including Sections 2.13, 11.3 and 11.4 of the Credit Agreement (all
of which are hereby incorporated herein by reference) and agrees to the same
submission to jurisdiction as that agreed to by each Borrower in the Credit
Agreement.
 
ARTICLE VI
REMEDIAL PROVISIONS
 
Section 6.1             Code and Other Remedies.  (a) UCC Remedies.  During the
continuance of an Event of Default, the Administrative Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the UCC or
any other applicable law.

 
18

--------------------------------------------------------------------------------

 

(b)           Disposition of Collateral.  Without limiting the generality of the
foregoing, the Administrative Agent may, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Administrative Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) Dispose of, grant option or options to
purchase and deliver any Collateral (enter into Contractual Obligations to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent shall have the right,
upon any such public sale or sales and, to the extent permitted by the UCC and
other applicable Requirements of Law, upon any such private sale, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.
 
(c)           Management of the Collateral.  Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at the Administrative
Agent’s request, it shall assemble the Collateral and make it available to the
Administrative Agent at places that the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere, (ii) without limiting
the foregoing, the Administrative Agent also has the right to require that each
Grantor store and keep any Collateral pending further action by the
Administrative Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain such Collateral in good condition,
(iii) until the Administrative Agent is able to Dispose of any Collateral, the
Administrative Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by the Administrative
Agent and (iv) the Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Administrative Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Administrative Agent.
 
(d)           Application of Proceeds.  The Administrative Agent shall apply the
cash proceeds of any action taken by it pursuant to this Section 6.1, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
Requirement of Law, need the Administrative Agent account for the surplus, if
any, to any Grantor.

 
19

--------------------------------------------------------------------------------

 

(e)           Direct Obligation.  Neither the Administrative Agent nor any other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor, any other Loan Party or any other
Person with respect to the payment of the Obligations or to pursue or exhaust
any right or remedy with respect to any Collateral therefor or any direct or
indirect guaranty thereof.  All of the rights and remedies of the Administrative
Agent and any other Secured Party under any Loan Document shall be cumulative,
may be exercised individually or concurrently and not exclusive of any other
rights or remedies provided by any Requirement of Law.  To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the
Administrative Agent or any Lender, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or defenses it may
have as a surety, now or hereafter existing, arising out of the exercise by them
of any rights hereunder.  If any notice of a proposed sale or other disposition
of any Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
 
(f)           Commercially Reasonable.  To the extent that applicable
Requirements of Law impose duties on the Administrative Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Administrative Agent to
do any of the following:
 
(i)           fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Administrative Agent to prepare any Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
 
(ii)          fail to obtain Permits, or other consents, for access to any
Collateral to Dispose of or for the collection or Disposition of any Collateral,
or, if not required by other Requirements of Law, fail to obtain Permits or
other consents for the collection or disposition of any Collateral;
 
(iii)         fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
 
(iv)         advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;
 
(v)          exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature or, to the extent deemed appropriate by
the Administrative Agent, obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any Collateral, or utilize Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capacity of doing so, or that match buyers and
sellers of assets to dispose of any Collateral;

 
20

--------------------------------------------------------------------------------

 
 
(vi)         dispose of assets in wholesale rather than retail markets;
 
(vii)        disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
(viii)       purchase insurance or credit enhancements to insure the
Administrative Agent against risks of loss, collection or disposition of any
Collateral or to provide to the Administrative Agent a guaranteed return from
the collection or disposition of any Collateral.
 
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on the
Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable Requirements of Law in the absence of this
Section 6.1.
 
(g)           License.  For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, Dispose of or grant options to purchase any Collateral) at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property constituting Collateral now owned or hereafter acquired by
such Grantor and access to all media in which any of the licensed items may be
recorded or stored and to all Software and programs used for the compilation or
printout thereof.
 
Section 6.2             Accounts and Payments in Respect of General
Intangibles.  (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of accounts
constituting Collateral or payment in respect of general intangibles
constituting Collateral, when collected by any Grantor, shall be promptly (and,
in any event, within two Business Days) deposited by such Grantor in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, in a
Collateral Account, subject to withdrawal by the Administrative Agent as
provided in Section 6.4.  Until so turned over, such payment shall be held by
such Grantor in trust for the Administrative Agent, segregated from other funds
of such Grantor.  Each such deposit of proceeds of accounts constituting
Collateral and payments in respect of general intangibles constituting
Collateral shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.

 
21

--------------------------------------------------------------------------------

 
 
(b)           At any time during the continuance of an Event of Default:
 
(i)           each Grantor shall, upon the Administrative Agent’s request,
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the Contractual Obligations constituting Collateral and
transactions that gave rise to any account constituting Collateral or any
payment in respect of general intangibles constituting Collateral, including all
original orders, invoices and shipping receipts and notify account debtors that
such accounts or general intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent.
 
(ii)          the Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect any and all payments under Mortgages, including without
limitation accounts, chattel paper and general intangibles, and its accounts
constituting Collateral or amounts due under general intangibles constituting
Collateral or any thereof (all of the foregoing, “Specified Collateral”) and, in
its own name or in the name of others, communicate with account debtors or
obligors with respect thereto to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Specified Collateral or
direct such account debtors or obligors to make payment in respect of Specified
Collateral directly to Administrative Agent or as Administrative Agent shall
direct.  In addition, the Administrative Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of any Specified
Collateral.  Upon request of Administrative Agent, Grantors shall provide to
Administrative Agent signed, undated notices, on such Grantor’s letterhead,
notifying account debtors or obligors of any Specified Collateral that the
Specified Collateral has been transferred and directing such account debtors and
obligors no longer to make payment to such Grantor, but to make payment in
respect of Specified Collateral directly to Administrative Agent or as
Administrative Agent shall direct.
 
(iii)         each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by the Administrative
Agent to ensure any Internet Domain Name constituting Collateral is registered.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 
22

--------------------------------------------------------------------------------

 
 
Section 6.3             Pledged Collateral.  (a) Voting Rights.  During the
continuance of an Event of Default, upon notice by the Administrative Agent to
the relevant Grantor or Grantors, the Administrative Agent or its nominee may
exercise (A) any voting, consent, corporate and other right pertaining to the
Pledged Collateral constituting Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
such Pledged Collateral or otherwise and (B) any right of conversion, exchange
and subscription and any other right, privilege or option pertaining to the
Pledged Collateral constituting Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any such Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock constituting Collateral, the right to
deposit and deliver any such Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
 
(b)           Proxies.  In order to permit the Administrative Agent to exercise
the voting and other consensual rights that it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions that it may
be entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
such proxies, dividend payment orders and other instruments as the
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby revokes all
previous proxies with respect to the Pledged Collateral constituting Collateral
and grants to the Administrative Agent an irrevocable proxy to vote all or any
part of the Pledged Collateral constituting Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of such Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any such Pledged Collateral
on the record books of the issuer thereof) by any other person (including the
issuer of such Pledged Collateral or any officer or agent thereof) during the
continuance of an Event of Default and which proxy shall only terminate upon the
payment in full of the Secured Obligations.
 
(c)           Authorization of Issuers.  Each Grantor hereby expressly
irrevocably authorizes and instructs, without any further instructions from such
Grantor, each issuer of any Pledged Collateral pledged hereunder by such Grantor
to (i) comply with any instruction received by it from the Administrative Agent
in writing that states that an Event of Default is continuing and is otherwise
in accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or make
any other payment with respect to such Pledged Collateral directly to the
Administrative Agent.

 
23

--------------------------------------------------------------------------------

 

(d)           Anything herein to the contrary notwithstanding, (i) each Grantor
shall remain liable under any Pledged Collateral Agreement and any other
contracts, agreements and other documents to which it is a party included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Secured Party of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under any
such Pledged Collateral Agreement or other contracts, agreements and other
documents, and (iii) Secured Parties shall not have any obligation or liability
under any such Pledged Collateral Agreements or other contracts, agreements and
other documents by reason of this Agreement, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any Pledged Collateral Agreements or
other such contract, agreement or other document.
 
Section 6.4             Proceeds to be Turned over to and Held by Administrative
Agent.  After the occurrence and during the continuance of an Event of Default,
unless otherwise expressly provided in the Credit Agreement or this Agreement,
all proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for the Administrative Agent
and the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to the
Administrative Agent in the exact form received (with any necessary
endorsement).  All such proceeds of Collateral and any other proceeds of any
Collateral received by the Administrative Agent in cash or Cash Equivalents
shall be held by the Administrative Agent in a Collateral Account.  All proceeds
being held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.
 
Section 6.5             Registration Rights.  (a) If, in the opinion of the
Administrative Agent, it is necessary or advisable to Dispose of any portion of
the Pledged Collateral constituting Collateral by registering such Pledged
Collateral under the provisions of the Securities Act of 1933 (the “Securities
Act”), each relevant Grantor shall cause the issuer thereof to do or cause to be
done all acts as may be, in the opinion of the Administrative Agent, necessary
or advisable to register such Pledged Collateral or that portion thereof to be
Disposed of under the provisions of the Securities Act, all as directed by the
Administrative Agent in conformity with the requirements of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
applicable thereto and in compliance with the securities or “Blue Sky” laws of
any jurisdiction that the Administrative Agent shall designate.
 
(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act or under applicable state securities laws even if such issuer
would agree to do so.

 
24

--------------------------------------------------------------------------------

 
 
(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of any portion of the Pledged Collateral constituting Collateral
pursuant to this Section 6.5 valid and binding and in compliance with all
applicable Requirements of Law.  Each Grantor further agrees that a breach of
any covenant contained in this Section 6.5 will cause irreparable injury to the
Administrative Agent and other Secured Parties, that the Administrative Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.5 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.
 
Section 6.6             Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by the Administrative Agent or any other Secured Party
to collect such deficiency (in the case of Parent, subject to Section 2.2(b)).
 
ARTICLE VII
SUBORDINATION
 
Section 7.1             Subordination.  Each Grantor agrees that all payments on
account of any Indebtedness owing to such Grantor by any other Grantor
(excluding that owed by CPM to Parent) (“Intercompany Debt”) shall be subject,
subordinate and junior, in right of payment and exercise of remedies, to the
prior to the indefeasible payment and satisfaction in full of all Loans and all
other Secured Obligations, and all Liens (if any) now or hereafter existing in
favor of any Grantor in respect of any Collateral shall be subject, subordinate
and junior in all respects and at all times to the Liens now or hereafter
existing of the Secured Parties therein.  Each Secured Party shall be deemed to
have acquired the Secured Obligations in reliance upon this Article VII.
 
Section 7.2             Restrictions on Payment and Transfer.  Each Grantor
agrees (i) not to collect, or to receive payment upon, by setoff or in any other
manner, all or any portion of the Intercompany Debt owing to it, except as
expressly permitted by the Loan Documents, and (ii) not to sell, assign,
transfer, pledge, or grant a Lien on any such Intercompany Debt.
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
Section 8.1             Administrative Agent’s Appointment as
Attorney-in-Fact.  (a) Each Grantor hereby irrevocably constitutes and appoints
the Administrative Agent and any Related Person thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
the Loan Documents, to take any appropriate action and to execute any document
or instrument that may be necessary or desirable to accomplish the purposes of
the Loan Documents, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent and its Related Persons the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any of the following when an Event of Default shall be
continuing:

 
25

--------------------------------------------------------------------------------

 
 
(i)           in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible constituting Collateral or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any such moneys due under any account or general
intangible constituting Collateral or with respect to any other Collateral
whenever payable;
 
(ii)          in the case of any Intellectual Property constituting Collateral
owned by or licensed to the Grantors, execute, deliver and have recorded any
document that the Administrative Agent may request to evidence, effect,
publicize or record the Administrative Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;
 
(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
 
(iv)        execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Disposition of any Collateral; or
 
(v)         (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) assign any Intellectual Property
constituting Collateral owned by the Grantors or any IP Licenses constituting
Collateral of the Grantors throughout the world on such terms and conditions and
in such manner as the Administrative Agent shall in its sole discretion
determine, including the execution and filing of any document necessary to
effectuate or record such assignment and (H) generally, Dispose of, grant a Lien
on, make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes and do, at the Administrative Agent’s
option, at any time or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

 
26

--------------------------------------------------------------------------------

 
 
(b)           If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such Contractual Obligation.
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.1, together with interest
thereon at a rate set forth in Section 2.8 of the Credit Agreement, from the
date of payment by the Administrative Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Administrative Agent
on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue of this Section 8.1.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
 
Section 8.2             Authorization to File Financing Statements.  Each
Grantor authorizes the Administrative Agent and its Related Persons, at any time
and from time to time, to file or record financing statements, amendments
thereto, and other filing or recording documents or instruments with respect to
any Collateral in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement, and such financing statements and
amendments may described the Collateral covered thereby (other than the Limited
Collateral) as “all assets of the debtor”.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any
jurisdiction.  Such Grantor also hereby ratifies its authorization for the
Administrative Agent to have filed any initial financing statement or amendment
thereto under the UCC (or other similar laws) in effect in any jurisdiction if
filed prior to the date hereof.
 
Section 8.3             Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

 
27

--------------------------------------------------------------------------------

 
 
Section 8.4             Duty; Obligations and Liabilities.  (a) Duty of
Administrative Agent.  The Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  The powers conferred on
the Administrative Agent hereunder are solely to protect the Administrative
Agent’s interest in the Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers.  The Administrative Agent
shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Related Persons shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.  In addition, the Administrative Agent shall
not be liable or responsible for any loss or damage to any Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Administrative Agent in good faith.
 
(b)           Obligations and Liabilities with respect to Collateral.  No
Secured Party and no Related Person thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.  The powers conferred on the
Administrative Agent hereunder shall not impose any duty upon any other Secured
Party to exercise any such powers.  The other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.
 
ARTICLE IX
Miscellaneous
 
Section 9.1             Reinstatement.  Each Grantor agrees that, if any payment
made by any Loan Party or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made.  If, prior to any of
the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 
28

--------------------------------------------------------------------------------

 
 
Section 9.2             Release of Collateral.  (a) At the time provided in
Section 10.10(b)(iii) of the Credit Agreement, the Collateral shall be released
from the Lien created hereby and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  Each Grantor is hereby authorized to
file UCC amendments at such time evidencing the termination of the Liens so
released.  At the request of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral of such
Grantor held by the Administrative Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.
 
(b)           If the Administrative Agent shall be directed or permitted
pursuant to Section 10.10(b)(i) or (ii) of the Credit Agreement to release any
Lien or any Collateral, such Collateral shall be released from the Lien created
hereby to the extent provided thereunder, and subject to the terms and
conditions set forth therein.  In connection therewith, the Administrative
Agent, at the request of any Grantor, shall execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
release.
 
(c)           At the time provided in Section 10.10(a) of the Credit Agreement
and at the request of the Borrowers, a Grantor shall be released from its
obligations hereunder in the event that all the Securities of such Grantor shall
be Disposed of to any Person that is not an Affiliate any Borrower and the
Subsidiaries of any Borrower in a transaction permitted by the Loan Documents.
 
Section 9.3             Independent Obligations.  The obligations of each
Grantor hereunder are independent of and separate from the Secured Obligations
and the Guaranteed Obligations.  If any Secured Obligation or Guaranteed
Obligation is not paid when due, or upon any Event of Default, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Grantor and any Collateral to collect and recover
the full amount of any Secured Obligation or Guaranteed Obligation then due,
without first proceeding against any other Grantor, any other Loan Party or any
other Collateral and without first joining any other Grantor or any other Loan
Party in any proceeding.
 
Section 9.4             No Waiver by Course of Conduct.  No Secured Party shall
by any act (except by a written instrument pursuant to Section 9.6), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

 
29

--------------------------------------------------------------------------------

 
 
Section 9.5             Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 11.1 of the Credit Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 and
Annex 2, respectively, in each case duly executed by the Administrative Agent
and each Grantor directly affected thereby.
 
Section 9.6             Additional Grantors; Additional Pledged Collateral.  (a)
Joinder Agreements.  If, at the option of the Borrowers or as required pursuant
to Section 7.10 of the Credit Agreement, the Borrowers shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Administrative Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.
 
(b)           Pledge Amendments.  To the extent any Pledged Collateral
constituting Collateral has not been delivered as of the Closing Date, or any
Grantor acquires any Pledged Collateral comprising a direct or indirect interest
in any Stock of Mortgage SPV, such Grantor shall deliver a pledge amendment duly
executed by the Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”) with respect to such Pledged Collateral.  Such Grantor authorizes
the Administrative Agent to attach each Pledge Amendment to this Agreement.
 
Section 9.7             Notices.  All notices, requests and demands to or upon
the Administrative Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 11.11 of the Credit Agreement; provided, however,
that any such notice, request or demand to or upon any Grantor shall be
addressed to the Borrowers’ notice address set forth in such Section 11.11.
 
Section 9.8             Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of each Secured Party and their successors and assigns; provided, however, that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.
 
Section 9.9             Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
Section 9.10           Severability.  Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 
30

--------------------------------------------------------------------------------

 
 
Section 9.11           Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
Section 9.12           Waiver of Jury Trial.  Each party hereto hereby
irrevocably waives trial by jury in any suit, action or proceeding with respect
to, or directly or indirectly arising out of, under or in connection with, any
loan document or the transactions contemplated therein or related thereto
(whether founded in contract, tort or any other theory).  Each party hereto
(A) certifies that no other party and no Related Person of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into this
agreement by the mutual waivers and certifications in this Section 9.12.
 
[SIGNATURE PAGES FOLLOW]

 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 

 
COUNTRYPLACE ACCEPTANCE  
    CORPORATION        
By
/s/ Larry Keener    
Name: Larry Keener
   
Title: Vice President
       
COUNTRYPLACE MORTGAGE, LTD., as
   
Borrower
By COUNTRYPLACE ACCEPTANCE GP,
LLC, as its General Partner
     
By COUNTRYPLACE ACCEPTANCE
CORPORATION, as its Sole Member
               
By
/s/ Larry Keener        
Name: Larry Keener
       
Title: Vice President
     
COUNTRYPLACE MORTGAGE HOLDINGS,
   
LLC
       
By
/s/ Larry Keener    
Name: Larry Keener
   
Title: Vice President
       
COUNTRYPLACE HOLDINGS ABS, LLC
       
By
/s/ Larry Keener    
Name: Larry Keener
   
Title: Vice President
       
PALM HARBOR HOMES, INC.
       
By
/s/ Larry Keener    
Name: Larry Keener
   
Title: CEO



[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]
 

--------------------------------------------------------------------------------


 

 
COUNTRYPLACE ACCEPTANCE G.P., LLC
   
By COUNTRYPLACE ACCEPTANCE
CORPORATION, as its Sole Member
           
By
/s/ Larry Keener      
Name: Larry Keener
     
Title: Vice President
     
COUNTRYPLACE ACCEPTANCE L.P., LLC
   
By COUNTRYPLACE ACCEPTANCE
CORPORATION, as its Sole Member
         
By
/s/ Larry Keener      
Name: Larry Keener
     
Title: Vice President



ACCEPTED AND AGREED
as of the date first above written:
 
VIRGO SERVICE COMPANY LLC, as
   
Administrative Agent
       
By:
/s/ Jesse C. Watson    
Name: Jesse C. Watson
   
Title: Managing Member
 

 
[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]
 

--------------------------------------------------------------------------------


 
ANNEX 1
 to Guaranty and Security Agreement
 
FORM OF PLEDGE AMENDMENT
 
This PLEDGE AMENDMENT, dated as of [_________], is delivered pursuant to
Section 9.6 of the Guaranty and Security Agreement, dated as of January 29, 2010
(the “Guaranty and Security Agreement”), by and among Countryplace Acceptance
Corporation, a Nevada corporation (“CPA”), Countryplace Mortgage, LTD., a Texas
limited partnership (“CPM”), CountryPlace Mortgage Holdings, LLC, a Delaware
limited liability company (“Mortgage SPV”, together with CPM and CPA, the
“Borrowers” and each individually a “Borrower”), Palm Harbor Homes, Inc., a
Florida corporation (“Parent”), Countryplace Acceptance G.P., LLC, a Texas
limited liability company (“GP LLC”), Countryplace Acceptance L.P., LLC, a
Delaware limited liability company (“LP LLC” and, together with Parent, GP LLC,
each of the other entities that becomes a party hereto pursuant to Section 9.6
thereof and the Borrowers, the “Grantors”), in favor of Virgo Service Company
LLC, a Delaware limited liability company (“Virgo”), as administrative agent and
collateral agent.  Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.
 
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.
 

 
[GRANTOR]
     
By:
     
Name:
   
Title:

ACKNOWLEDGED AND AGREED
 
as of the date first above written:
       
VIRGO SERVICE COMPANY LLC, as
   
Administrative Agent
       
By:
     
Name:
   
Title:
 

 
A1-1

--------------------------------------------------------------------------------


 
Annex 1-A
to Pledge Amendment
 
Pledged Collateral


1.           Pledged Stock in Limited Liability Companies. Interests in each
limited liability company that is a Pledged Entity as follows:
 
Subsidiary
 
Grantor
 
Certificate
No.
 
Certificate
Date
 
Number
of Units
 
Pledged Units’
Percentage of all
Outstanding
Units
                     

 
2.           Pledged Stock in Partnerships. Interests in each general
partnership, limited partnership, limited liability partnership or other
partnership that is a Pledged Entity as follows:
 
Subsidiary
 
Grantor
 
Type of
Interest
(e.g.,
general,
limited)
 
Certificate
No.
 
Certificate
Date
 
Number
of Units
 
Pledged Units’
Percentage of all
Outstanding
Units
                         

 
3.           Pledged Stock in Corporations.  Capital stock of each corporation
that is a Pledged Entity as follows:
 
Subsidiary
 
Grantor
 
Certificate
No.
 
Certificate
Date
 
No. and
Class
of Pledged
Stock
 
Pledged Units’
Percentage of all
Outstanding
Units
                     

 
4.           Pledged Debt Instruments.  Pledged Debt Instruments as follows:
 
ISSUER
 
DESCRIPTION
OF DEBT
 
CERTIFICATE
NO(S).
 
FINAL
MATURITY
 
PRINCIPAL
AMOUNT
                 

 
A1-2

--------------------------------------------------------------------------------


 
ANNEX 2
to Guaranty and Security Agreement
 
FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of [_____________], is delivered pursuant to
Section 9.6 of the Guaranty and Security Agreement, dated as of January 29, 2010
(the “Guaranty and Security Agreement”), by and among Countryplace Acceptance
Corporation, a Nevada corporation (“CPA”), Countryplace Mortgage, LTD., a Texas
limited partnership (“CPM”), CountryPlace Mortgage Holdings, LLC, a Delaware
limited liability company (“Mortgage SPV”, together with CPM and CPA, the
“Borrowers” and each individually a “Borrower”), Palm Harbor Homes, Inc., a
Florida corporation (“Parent”), Countryplace Acceptance G.P., LLC, a Texas
limited liability company (“GP LLC”), Countryplace Acceptance L.P., LLC, a
Delaware limited liability company (“LP LLC” and, together with Parent, GP LLC,
each of the other entities that becomes a party thereto pursuant to Section 9.6
thereof and the Borrowers, the “Grantors”), in favor of Virgo Service Company
LLC, a Delaware limited liability company (“Virgo”), as administrative agent and
collateral agent.  Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 9.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder.  The
undersigned hereby agrees to be bound as a Grantor for the purposes of the
Guaranty and Security Agreement.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 5 to the Guaranty and Security Agreement.  By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.
 
A2-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
       
By:
     
Name:
   
Title:

 
ACKNOWLEDGED AND AGREED
 
as of the date first above written:
     
[EACH GRANTOR PLEDGING
 
ADDITIONAL COLLATERAL]
       
By:
     
Name:
   
Title:
       
VIRGO SERVICE COMPANY LLC, as
   
Administrative Agent
       
By:
     
Name:
   
Title:
 

 
A2-2

--------------------------------------------------------------------------------


 
SCHEDULE 1
 to Guaranty and Security Agreement
 
Commercial Tort Claims
 
None
 
Schedule 1-1

--------------------------------------------------------------------------------


 
SCHEDULE 2
to Guaranty and Security Agreement
 
Jurisdiction of Organization; Chief Executive Offices
 
CountryPlace Acceptance Corporation
Jurisdiction of Organization:
 
Nevada
Legal Names:
 
CountryPlace Acceptance Corporation
Organizational Number:
 
C27666-2002
Location of chief executive office or sole place of business:
 
15303 Dallas Parkway, Suite 900
Addison, TX 75001
All other jurisdictions of incorporation in any of the five years preceding the
date of the Guaranty and Security Agreement:
 
not applicable
All other legal names used any of the five years preceding the date of the
Guaranty and Security Agreement:
 
not applicable
All other locations of chief executive office or sole place of business any of
the five years preceding the date of the Guaranty and Security Agreement:
 
not applicable



CountryPlace Mortgage, Ltd.
Jurisdiction of Organization:
 
Texas
Legal Names:
 
CountryPlace Mortgage, Ltd.
Organizational Number:
 
8017210
Location of chief executive office or sole place of business:
 
15303 Dallas Parkway, Suite 900
Addison, TX 75001
All other jurisdictions of incorporation in any of the five years preceding the
date of the Guaranty and Security Agreement:
 
not applicable
All other legal names used any of the five years preceding the date of the
Guaranty and Security Agreement:
 
not applicable
All other locations of chief executive office or sole place of business any of
the five years preceding the date of the Guaranty and Security Agreement:
 
not applicable

 
Schedule 2-1

--------------------------------------------------------------------------------


 
CountryPlace Mortgage Holdings, LLC
Jurisdiction of Organization:
 
Delaware
Legal Names:
 
CountryPlace Mortgage Holdings, LLC
Organizational Number:
 
SRV 091036023-4755961
Location of chief executive office or sole place of business:
 
15303 Dallas Parkway, Suite 900
Addison, TX 75001
All other jurisdictions of incorporation in any of the five years preceding the
date of the Guaranty and Security Agreement:
 
not applicable
All other legal names used any of the five years preceding the date of the
Guaranty and Security Agreement:
 
not applicable
All other locations of chief executive office or sole place of business any of
the five years preceding the date of the Guaranty and Security Agreement:
 
not applicable

 
Palm Harbor Homes, Inc.
Jurisdiction of Organization:
 
Florida
Legal Names:
 
Palm Harbor Homes, Inc.
Organizational Number:
 
279947
Location of chief executive office or sole place of business:
 
15303 Dallas Parkway, Suite 800
Addison, TX 75001
All other jurisdictions of incorporation in any of the five years preceding the
date of the Guaranty and Security Agreement:
 
not applicable
All other legal names used any of the five years preceding the date of the
Guaranty and Security Agreement:
 
not applicable
All other locations of chief executive office or sole place of business any of
the five years preceding the date of the Guaranty and Security Agreement:
 
not applicable

 
CountryPlace Acceptance G.P., LLC
Jurisdiction of Organization:
 
Texas
Legal Names:
 
CountryPlace Acceptance G.P., LLC
Organizational Number:
 
800142861
Location of chief executive office or sole place of business:
 
15303 Dallas Parkway, Suite 900
Addison, TX 75001
All other jurisdictions of incorporation in any of the five years preceding the
date of the Guaranty and Security Agreement:
 
not applicable
All other legal names used any of the five years preceding the date of the
Guaranty and Security Agreement:
 
not applicable
All other locations of chief executive office or sole place of business any of
the five years preceding the date of the Guaranty and Security Agreement:
 
not applicable

 
Schedule 2-2

--------------------------------------------------------------------------------


 
CountryPlace Acceptance L.P., LLC
Jurisdiction of Organization:
 
Delaware
Legal Names:
 
CountryPlace Acceptance L.P., LLC
Organizational Number:
 
3590244
Location of chief executive office or sole place of business:
 
15303 Dallas Parkway, Suite 900
Addison, TX 75001
All other jurisdictions of incorporation in any of the five years preceding the
date of the Guaranty and Security Agreement:
 
not applicable
All other legal names used any of the five years preceding the date of the
Guaranty and Security Agreement:
 
not applicable
All other locations of chief executive office or sole place of business any of
the five years preceding the date of the Guaranty and Security Agreement:
 
not applicable

 
Schedule 2-3

--------------------------------------------------------------------------------


 
SCHEDULE 3
to Guaranty and Security Agreement
 
Location of Books and Records


The books and records for each Grantor may be found at:


15303 Dallas Parkway, Suite 800
Addison, TX 75001
 
Schedule 3-1

--------------------------------------------------------------------------------


 
SCHEDULE 4
to Guaranty and Security Agreement
 
Pledged Collateral
 
1.           Pledged Stock in Limited Liability Companies. Interests in each
limited liability company that is a Pledged Entity as follows:
 
Subsidiary
 
Grantor
 
Certificate
No.
 
Certificate Date
 
Number of
Units
 
Pledged Units’
Percentage of all
Outstanding Units
GP LLC
 
CPA
 
001
 
January 29, 2010
 
n/a
 
100%
LP LLC
 
CPA
 
001
 
January 29, 2010
 
n/a
 
100%
Mortgage SPV
 
CPM
 
001
 
January 29, 2010
 
10,000
 
99%

 
2.           Pledged Stock in Partnerships. Interests in each general
partnership, limited partnership, limited liability partnership or other
partnership that is a Pledged Entity as follows:
 
Subsidiary
 
Grantor
 
Type of
Interest (e.g.,
general,
limited)
 
Certificate
No.
 
Certificate Date
 
Number of
Units
 
Pledged Units’
Percentage of all
Outstanding Units
CPM
 
GP LLC
 
General partner
 
001
 
January 29, 2010
 
n/a
 
1% (general partner interest)
   
LP LLC
 
Limited partner
 
002
 
January 29, 2010
 
n/a
 
99% (limited partner interest)

 
3.           Pledged Stock in Corporations.  Capital stock of each corporation
that is a Pledged Entity as follows:
 
Subsidiary
 
Grantor
 
Certificate No.
 
Certificate Date
 
No. and Class
of Pledged Stock
 
Pledged Units’
Percentage of all
Outstanding Units
CPA
 
Parent
 
003
 
November 12, 2002
 
2,000,000 shares of Common Stock
 
100%
       
004
 
February 15, 2008
 
500,000 shares of Common Stock
 
 
       
P-001
 
November 12, 2002
 
22,500 shares of Preferred Stock
 
100%

 
4.           Pledged Debt Instruments:  None.
 
Schedule 4-1

--------------------------------------------------------------------------------


 
SCHEDULE 5
 to Guaranty and Security Agreement
 
Intellectual Property


None


Schedule 5-1

--------------------------------------------------------------------------------

